Citation Nr: 1453933	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-20 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to Veteran status for purposes of eligibility for VA compensation and pension benefits.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The appellant alleges service with the United States Merchant Marine from sometime in 1991 until sometime in 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 administrative decision by the Togus, Maine, Regional Office (RO) of the United States Department of Veterans Affairs.



FINDINGS OF FACT

1.  Service with the Merchant Marine cannot be verified.

2.  Merchant Marine service after August 15, 1945, is not qualifying service for VA compensation and pension purposes.


CONCLUSION OF LAW

The criteria for Veteran status for the purpose of eligibility for VA compensation and pension benefits are not met.  38 U.S.C.A. § 101 (West 2014); 38 C.F.R. § 3.7 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the notification and assistance provisions are not applicable, as the claim cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

A "Veteran" is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C. § 101(2); see 38 C.F.R. § 3.1(d).  Service in the active military, naval, or air service includes, inter alia, service in the U.S. Armed Forces; however, service in the Armed Forces does not include service in the U.S. Merchant Marine.  See 38 U.S.C. § 101(10).  On November 23, 1977, Pub.L. No. 95-202 was enacted, and in section 401 Congress provided the Secretary of Defense with authority to designate the service of certain groups, which are "similarly situated" to the Women's Air Forces Service Pilots group and which rendered service to the U.S. Armed Forces, as "active duty for the purposes of all laws administered by the Secretary of [VA]."  Pub.L. No. 95-202 § 401(a)(1); see Pacheco v.. West, 12 Vet.App. 36, 37 (1998) (discussing laws and regulations regarding recognition of certain limited Merchant Marine service as active-duty service for purpose of VA benefits).  Pursuant to Pub.L. No. 95-202, the Secretary of Defense promulgated regulations (1) establishing the criteria for determining whether a group meets the requirements for active-duty-service consideration, (2) delegating to the Secretary of the Air Force the authority to determine whether certain groups so qualify, and (3) providing instructions for the submission of applications under Pub.L. No. 95-202. See 32 C.F .R. § 47.1.

On October 18, 1985, the Secretary of the Air Force determined that "the service of the World War II group known as the 'United States Merchant Seamen Who Served on Blockships in Support of Operation Mulberry' shall be considered active military service in the Armed Forces of the United States for purposes of all laws administered by [VA]."  50 Fed.Reg. 46,332 (Nov. 7, 1985).  Operation Mulberry was the creation of artificial harbors off the beaches of Normandy in June 1944.  On January 19, 1988, the Secretary of the Air Force further determined that "the service of the 'American Merchant Marine in Oceangoing Service during the Period of Armed Conflict, December 7, 1941, to August 15, 1945,' shall be considered 'active duty' for the purposes of all laws administered by [VA]."  53 Fed.Reg. 2,775 (Feb. 1, 1988).  Based on these determinations, VA amended its regulation § 3.7, entitled "Individuals and groups considered to have performed active military, naval, or air service," by adding paragraphs (x)(14) and (15), to include recognition of veteran status for certain members of the Merchant Marine who qualified for active-duty service.  51 Fed.Reg. 6,410 (Feb. 24, 1986) (stating that VA public notice and comment period for regulation was "impracticable and unnecessary" and explaining that "VA has no discretion in this matter because decision of Secretary of Air Force regarding establishment of active-duty service was "binding on ... VA"); 53 Fed.Reg. 16,875 (May 12, 1988) (stating same).

In Frasure v. Principi, the appellant challenged the validity of § 3.7(x)(15); however, the Court held that VA's promulgation of § 3.7(x)(15) was not arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law or in excess of statutory jurisdiction, authority, or limitations, or in violation of a statutory right.  18 Vet.App. 379, 388 (2004).  The Court found that, "[i]n promulgating that regulation, VA was bound by the eligibility period regarding active-duty status determined by the Secretary of the Air Force."  Id.  Moreover, the Court stated that even if it were to invalidate § 3.7(x)(15), such action would not affect the certification of the group covered by that regulation under Pub.L. No. 95-202, § 401 because VA has no authority to reject or alter the Department of Defense's certification under that statute.  Id.; see Soria v. Brown, 118 F.3d 747, 749 (Fed.Cir.1997) (concluding that in matters requiring service department certification "VA has long treated the service department's decision on such matters as conclusive and binding on ... VA"); Duro v. Derwinski, 2 Vet.App. 530, 532 (1992) ("VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the U.S. Armed Forces.").

Here, the appellant has consistently alleged that he had Merchant Marine service from 1991 to 1996.  However, attempts to verify such with the service, through the National Archives, have been fruitless.  VA has requested additional information from the appellant to facilitate further inquiries, but no useful response has been received.  The appellant has no verified service of any type, and hence cannot establish qualifying service for purposes of VA compensation and pension benefits as a Veteran.

Further, even if VA were to accept the appellant's assertions of Merchant Marine service from 1991 to 1996, Veteran status for eligibility for purposes of VA compensation and pension benefits would still be denied.  Such service does not constitute active military service for purposes of entitlement to VA compensation benefits as a matter of law, as it falls after August 1945, and has nothing to do with Operation Mulberry.  38 U.S.C. §§ 101(2), (10); 38 C.F.R. § 3.7(x)(15).


ORDER

Entitlement to Veteran status for purposes of eligibility for VA compensation and pension benefits is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


